Citation Nr: 0314188	
Decision Date: 06/30/03    Archive Date: 07/03/03

DOCKET NO.  97-15 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for chronic lumbar strain.


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1985 to December 
1987.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1994 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO denied service connection for a back 
injury, pain and spasms. 


FINDINGS OF FACT

1.  In-service lumbar strain was acute, transitory and 
resolved.

2.  Post-service lumbar strain is not attributed to service.


CONCLUSION OF LAW

Chronic lumbar strain was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA (November 9, 
2000), and to claims filed before the date of enactment but 
not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991); cf. Dyment v. 
Principi, 287 F.3d. 1377 (Fed. Cir. 2002) (holding that only 
section four of the VCAA, amending 38 U.S.C. § 5107, was 
intended to have retroactive effect).  

First, VA has a duty to notify the veteran of the evidence 
and information necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
a May 2002 VCAA letter to the veteran, under a heading 
entitled "What Must the Evidence Show to Establish 
Entitlement," the RO stated that in order to establish 
entitlement for service connected compensation benefits, the 
evidence must show an injury in military service or a disease 
that began in or was made worse during military service, or 
an event in service causing injury or disease, a current 
physical or mental disability, and a relationship between the 
current disability and an injury, disease, or event in 
service.  The RO added that a current physical or mental 
disability could be shown by medical evidence or other 
evidence showing persistent or recurrent symptoms of 
disability, and that a relationship between the current 
disability and service could be shown by medical records or 
medical opinions.

Second, VA has a duty to inform the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  In the May 2002 VCAA letter, under a heading 
entitled "VA's Duty to Assist You in Obtaining Evidence For 
Your Claim," the RO stated that it would help the veteran 
obtain medical records, employment records, or records from 
other Federal agencies, but that the veteran had to provide 
sufficient information so that the RO could request the 
records from the appropriate person or agency.  The RO 
stressed that it was still the veteran's responsibility to 
make sure that the records were received by the RO.  Under 
the heading "What Must the Evidence Show to Establish 
Entitlement," the RO also indicated that it would obtain the 
service medical records and military service records, if they 
had not already been obtained and were necessary to the 
veteran's claim.  The RO also stated that it would obtain any 
VA medical records or other medical treatment records 
identified by the veteran.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In this case VA has obtained the veteran's service medical 
records and the VA treatment records identified by the 
veteran.  A June 1995 letter requesting records was sent to 
the St. Joseph Clinical Facility; a reply was not received.  
The veteran has not indicated the existence of any additional 
records that would aid in substantiating his claim.

The Board is aware that the RO did not provide the veteran 
with another examination in conjunction with his claim, as he 
has asserted that he has current back pain and he has 
attributed the back pain to an injury incurred in service.  
However, under 38 C.F.R. § 3.326(b) (2002), it states that, 
"Provided that it is otherwise adequate for rating purposes, 
any hospital report, or any examination report from any 
government or private institution may be accepted for rating 
a claim without further examination."  In December 1994, 
January 1995, February 1995, and March 1995 VA outpatient 
treatment reports, findings were made pertaining to the 
veteran's back problems.  Thus, the Board finds that these 
treatment reports are adequate and constitute an examination 
for VA purposes under 38 C.F.R. § 3.326(b) and VA has 
fulfilled its duty to assist in that regard.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.


II.  Factual Background

In a July 1984 report of medical history upon entrance into 
active service, the veteran indicated that he did not have 
recurrent back pain.  In the July 1984 report of medical 
examination, clinical evaluation of the spine was normal.

In a July 1985 screening note of acute medical care, it was 
noted that the veteran complained of back pain.  There was no 
history of direct back trauma in the prior 72 hours.

In a December 1985 record of medical care, it was noted that 
the veteran complained of low back pain, and that he had 
noticed the pain approximately 30 minutes after off loading 
ammunition from a tank.  The veteran reported that the pain 
was sharp but did not radiate, and that he had difficulty 
walking.  Upon examination, the examiner noticed spasms in 
the central low lumbar spine, but no other abnormalities.  
The assessment was spasm and low back pain.

The following day, in a follow-up record of medical care, L-4 
lateral left edema was noted upon physical examination.  
There was no bony prominence and no muscle spasm.  The 
assessment was resolving low back pain.

In a November 1987 report of medical examination 
approximately one month prior to discharge, clinical 
evaluation of the spine was normal.  In a November 1987 
report of medical history, the veteran indicated that he did 
not have recurrent back pain.

In a December 1994 statement, the veteran asserted that his 
back was injured in Korea in 1985.  He stated that in July 
1985 he was in basic training and did not recall what the 
back pain complaint was for, as he was "constantly living in 
pain everyday" from his back injury.

A December 1994 x-ray report of the lumbar spine showed 
normal alignment and curvature.  Each vertebra was normal in 
height.  There was mild narrowing of the lumbosacral disc 
space but the remaining disc spaces were well preserved.  The 
sacroiliac joints were normal.  Bone density was normal.  The 
impression was narrow lumbosacral joint.

A December 1994 VA outpatient treatment report noted that the 
veteran had hurt his low back in 1985 due to lifting.  The 
examiner gave an assessment of low back strain.

A January 1995 VA outpatient treatment report noted that the 
veteran complained of pain and stiffness in the lower back, 
and reported a low back injury in 1985 with pain and 
stiffness ever since.  Examination of the lower back showed 
no spasm and no significant tender areas.  

In a January 1995 statement, a VA physical therapist noted 
that the veteran had appointments for physical therapy on a 
daily basis through mid-January.

A February 1, 1995 VA outpatient treatment report noted that 
the veteran continued to complain of pain in the low back, 
with only temporary relief from therapy.

A February 23, 1995 VA consultation report indicated that the 
veteran underwent nerve conduction velocity testing and 
electromyography (EMG).  Impression was no lumbosacral 
radiculopathy or peripheral neuropathy in the legs.

A March 1995 VA outpatient treatment report noted that the 
veteran complained of back pain that hurt all the time, with 
an 8-year history of pain.  The examiner noted an assessment 
of chronic back pain.

An October 1996 VA outpatient treatment report noted that the 
veteran complained of stiffness and pain in the cervical 
spine area.  The assessment was muscle spasms  secondary to 
levoscoliosis of the cervical spine.
 

III.  Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1131 (West 2002).  Service connection may 
be granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


IV.  Analysis

The Board finds that the preponderance of the evidence is 
against a grant of service connection for chronic low back 
disability.

In order to warrant service connection, the evidence must 
show that the veteran has a current disability due to a 
personal injury in service or a disease incurred in service.  
See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2002).  
The veteran's current diagnosis is low back strain.  
Competent evidence of a nexus between the current low back 
strain and a disease or injury in service, however, is not of 
record.  The service medical records do mention two episodes 
of back pain for which the veteran sought treatment, in July 
1985 and December 1985.  The July 1985 medical record 
indicated that there was no history of direct back trauma in 
the prior 72 hours.  The December 1985 medical record noted 
that the veteran's low back pain started approximately 30 
minutes after off loading ammunition from a tank.  On the 
following day, the examiner noted an assessment of resolving 
low back pain.  The remaining service medical records do not 
mention any complaints of back pain or injury, and the 
separation examination report showed normal clinical 
evaluation of the spine, indicating that the incidents of the 
veteran's back pain in service were acute.  Additionally, the 
veteran reported upon discharge that he had no recurrent back 
pain.  The medical treatment and examination reports of 
record since discharge from service do not contain an opinion 
as to whether the veteran's current low back strain is due to 
those two episodes of back pain in service, or to any other 
injury or disease incurred in service.  Although the veteran 
has asserted that his current low back pain was due to an 
injury incurred in service, he does not have the requisite 
knowledge of medical principles that would permit him to 
render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu v. Derwinksi, 2 
Vet. App. 492, 494 (1992).  The Board notes that the veteran 
is competent to say that he currently has back pain, that he 
had back pain in service, and that he had a back injury in 
service, but he is not competent to say that his current low 
back strain is due to an injury incurred in service, which is 
a matter of medical etiology.

The veteran has asserted that he has had low back pain since 
service, indicating possible continuity of symptomatology.  
However, although the veteran is competent to say he has had 
symptoms of low back pain since service, the clinical 
evaluation and the veteran's sworn statement at separation 
are far more probative than the veteran's mere allegation.  
We further note that there is a remarkable absence of 
treatment records between discharge from service and the 
veteran's claim for service connection for low back strain.  
We find the veteran's mere assertions of continuity of 
symptomatology to be unsupported and not credible.  See 
Savage v. Gober, 10 Vet. App. 488, 496.

The Board finds that the preponderance of the evidence is 
against a grant of service connection for low back strain, 
and there is no doubt to be resolved.  See Gilbert, 1 Vet. 
App. at 55.


ORDER

Entitlement to service connection for chronic low back strain 
is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

